Petition for Writ of Habeas Corpus Dismissed and Opinion filed September
11, 2002








Petition for Writ of Habeas Corpus Dismissed and
Opinion filed September 11, 2002.





 





 
 
 
 
 
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00930-CV
____________
 
EX PARTE CARL DOUGLAS SEDERHOLM, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF HABEAS CORPUS
 

 
O P I N I O N
On September 10, 2002, relator, Carl
Douglas Sederholm, filed a petition for writ of habeas
corpus.  See Tex. Gov=t Code Ann. '
22.221(d); Tex. R. App. P.
52.  Relator
seeks release from restraint by the Sheriff of Wharton County, Texas, pursuant
to a capias issued by the Hon. Daniel R. Sklar, Judge of the 329th Judicial District Court of
Wharton County, Texas.
The
court of appeals of a court of appeals district in which a person is illegally
restrained may issue a writ of habeas corpus. 
Tex. Gov=t Code Ann. ' 22.221(d).  Wharton County is not within the Fourteenth
Court of Appeals District.  Tex. Gov=t Code Ann. ' 22.201(o).  Therefore, we are without jurisdiction to
issue the writ in this proceeding.
Accordingly,
we dismiss relator=s petition for writ of habeas corpus
for want of jurisdiction.
PER CURIAM




Petition Dismissed and Opinion
filed September 11, 2002.
Panel consists of Chief Justice Brister and Justices Hudson and Fowler.
Do Not Publish C Tex. R.
App. P. 47.3(b).